No. 99-10921
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10921
                        Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ZEFERINO LOPEZ,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:95-CR-102-1-Y
                      --------------------
                        February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Zeferino Lopez pleaded guilty to distribution of

methamphetamine and received 262 months’ imprisonment.    He argues

that he received ineffective assistance of counsel because

retained counsel at the time of Lopez’s rearraignment had a

conflict of interest arising from criminal proceedings against

counsel, which resulted in counsel’s guilty plea to a felony in

state court.

     A claim of ineffective assistance ordinarily may not be made

for the first time on appeal as the district court must develop


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-10921
                                 -2-

an adequate record so that this court may evaluate the merits of

the claim.    See United States v. Bounds, 943 F.2d 541, 544 (5th

Cir. 1991).   The record in this case is not sufficient for

review; therefore, we dismiss the ineffective-assistance claim

without prejudice to Lopez’s ability to bring such a claim in a

motion pursuant to 28 U.S.C. § 2255.    See id.

     AFFIRMED.